t c memo united_states tax_court angela m graham petitioner v commissioner of internal revenue respondent docket no filed date angela m graham pro_se christal w hillstead for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules of respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure after concession sec_2 the issues for decision are whether dollar_figure received by petitioner in as a portion of her former spouse's military retirement pay constitutes gross_income and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in spokane washington on the date the petition was filed in this case petitioner and her former husband were married on date and a son and daughter were born to their marriage on date petitioner and her former husband were divorced the superior court state of washington spokane county decree of dissolution of marriage dated date decree awarded petitioner child_support custody of their daughter visitation a division of their community_property and a proportionate practice and procedure in her notice_of_deficiency respondent increased petitioner's income by dollar_figure however the parties agree that petitioner received no more than dollar_figure of additional income washington is a community_property_state share of her former husband's military retirement pension the decree in pertinent part states as follows the parties have agreed and in view of the uncertain state of the law regarding the same the court approves the following arrangement regarding allocation of petitioner's future retirement benefits wife shall be awarded an interest in any future military retirement received by the husband to be computed as follows an amount equal to one-half of the net monthly retirement pay times a fraction the numerator of which shall be and the denominator of which shall be the total months of the husband's active military duty accrued at the time of his retirement said award of a portion of retirement benefits to wife shall continue until the remarriage of the wife at which point her entitlement thereto shall cease husband shall be ordered to execute such documents as to provide for direct payment to wife by the federal_agency involved of her share of retirement benefits by way of allotment or otherwise in petitioner began receiving a division of the community_property pursuant to the decree in petitioner's former husband retired during that year petitioner started receiving a proportionate share of her former husband's military retirement pay in accordance with their agreement as incorporated in the decree during the year in issue pursuant to the decree petitioner received dollar_figure of her former husband's military petitioner's former husband had served in the military since and retired from the air force in after years of military service two hundred and twenty-nine months is the number of months petitioner and her former husband had been married as of the date of their separation retirement pay that amount was paid directly to petitioner by the u s defense financing and accounting service on petitioner's federal_income_tax return petitioner did not report the dollar_figure as gross_income petitioner concedes that the amount received as her share of her former husband's military retirement pay was an award of community_property under the decree furthermore petitioner testified that she was advised in by her attorney that the receipt of the retirement pay was not taxable petitioner testified that the treatment of the retirement pay on her federal_income_tax return was consistent with such advice respondent contends that the military retirement benefits received by petitioner pursuant to the decree constituted her community portion of those benefits and are taxable to her in the year received respondent further posits that the uniformed_services former spouses' protection act u s c sec c authorizes state courts to treat retirement benefits as community_property therefore since the state courts have treated such pensions as community_property see wilder v wilder p 2d wash the pension received by petitioner in is taxable to her under sec_61 gross_income includes all income from whatever source derived gross_income includes pensions sec_61 pensions and retirement allowances paid_by the government including military retirement pensions may constitute gross_income sec_1_61-11 income_tax regs the united_states supreme court in 453_us_210 held that federal_law as then in effect precluded a state court from dividing military retirement pay as community_property however in september of in response to mccarty congress enacted the uniformed_services former spouses' protection act usfspa publaw_97_252 96_stat_730 which authorized state courts to treat military retirement pay in accordance with state law thereby allowing state courts to consider military pensions as community assets for distribution in divorce proceedings that act was made retroactive to the day before mccarty was decided at the time her former husband retired in the federal government consistent with the usfspa began paying to petitioner her designated share of the pension under the decree petitioner concedes that the amount of the pension received in dollar_figure represents an award of community_property it therefore constitutes gross_income in that year under the general_rule of sec_61 403_us_190 eatinger v commissioner tcmemo_1990_310 accordingly respondent is sustained on this issue next we must consider whether petitioner is liable for the sec_6662 accuracy-related_penalty sec_6662 imposes a 20-percent penalty on the portion of the underpayment attributable to any one of specified factors one of which is negligence respondent determined that petitioner is liable for the accuracy-related_penalty imposed by sec_6662 and that the entire underpayment_of_tax was due to negligence negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs however sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess her proper tax_liability for the year id reliance by the taxpayer on the advice of a qualified adviser will constitute reasonable_cause and good_faith if under all of the facts and circumstances the reliance by the taxpayer was reasonable and the taxpayer acted in good_faith id petitioner testified that she filed her federal_income_tax return based on the advice given to her by her attorney for filing her federal_income_tax return petitioner further testified that her federal_income_tax return was filed consistent with prior returns we find petitioner to have been a credible witness and find that her reliance on the advice of her attorney constituted reasonable_cause and good_faith based on the record we hold that petitioner is not liable for the accuracy-related_penalty pursuant to sec_6662 to reflect the foregoing decision will be entered under rule
